IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: L.R.J.P., A MINOR      : No. 75 EAL 2020
                                           :
                                           :
PETITION OF: T.T., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: J.M.C.P., A MINOR      : No. 76 EAL 2020
                                           :
                                           :
PETITION OF: T.T., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2020, the Petition for Allowance of Appeal is

DENIED.